Citation Nr: 0329476	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  98-16 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right thumb injury.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied service connection for 
residuals of a right thumb injury and found that new and 
material evidence had not been received to reopen the claim 
for service connection for pes planus. 

The decision that follows reopens the veteran's claim for 
service connection for bilateral pes planus, grants service 
connection for right pes planus, and grants service 
connection for residuals of a right thumb injury.  The remand 
appended to this decision addresses the reopened issue of 
entitlement to service connection for left pes planus.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An April 1968 Board decision denied service connection 
for pes planus. 

3.  Evidence added to the record since the April 1968 Board 
decision denying service connection for pes planus is 
relevant and, when viewed in conjunction with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for bilateral pes planus.

4.  The competent medical evidence shows that the veteran 
aggravated his pre-existing right pes planus during service.

5.  The competent medical evidence shows that the veteran has 
residuals of an in-service right thumb injury.


CONCLUSIONS OF LAW

1.  Evidence received since the April 1968 Board decision 
denying service connection for bilateral pes planus is new 
and material, and the claim is reopened.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).

2.  Service connection for right pes planus is warranted.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

3.  Service connection for the residuals of a right thumb 
injury is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

As the caselaw relating to the applicability of VCAA to 
claims that were filed prior to its enactment, such as the 
one that is currently before the Board on appeal, has been 
somewhat inconsistent, a brief summary of the law follows.  
VCAA was enacted on November 9, 2000, and was subsequently 
codified, in pertinent part, at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107.  VA has issued final regulations to implement 
these statutory changes.  See C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2003).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases which had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the 
VCAA (covering duty-to-notify and duty-to-assist provisions) 
is not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").  In a more 
recent decision, Kuzma v. Principi, No. 03-7032 (Fed. Cir. 
Aug. 25, 2003), the Federal Circuit, quoting Supreme Court 
precedent, noted that "congressional enactments and 
administrative rules will not be construed to have 
retroactive effect unless their language requires this 
result."  Landgraf v. USI Film Prods., 511 U.S. 244, 272 
(1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 
204, 208 (1988)).  As previously held in Dyment and 
Bernklau, there is nothing in the VCAA to suggest that 
section 3(a) was intended to apply retroactively.  
Accordingly, applying Karnas to section 3(a) of the VCAA, 
which makes no mention of retroactivity, would impermissibly 
require its retroactive application.  Further, Holliday's 
holding that all provisions of the VCAA have retroactive 
effect is incompatible with Dyment and Bernklau.  While both 
Karnas and Holliday were not explicitly, but rather only 
implicitly, overruled in those cases, the Court held that 
"[t]oday we remove all doubt and overrule both Karnas and 
Holliday to the extent they conflict with the Supreme 
Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002).  

In view of the foregoing, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment.  Thus, compliance is required with the notice 
and duty to assist provisions contained in the new law.  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's application to reopen his claim 
for service connection for pes planus, and grant service 
connection for both right pes planus and residuals of a right 
thumb injury.  Therefore, no further development is needed 
with respect to this aspect of his appeal.  As noted above, 
the remaining issue on appeal, service connection for left 
pes planus, requires additional development and is addressed 
in the remand below. 

Factual Background

During a January 1999 personal hearing at the RO, and in 
various pieces of correspondence, the veteran has made 
contentions regarding each of his claims.  He has continued 
to contend that the physical activities of his active service 
aggravated his pre-existing pes planus.  He maintains that 
prior to service, he did not have any real problems with his 
feet.  He notes that while on active duty he was on profile 
for his feet and also sought treatment.  He has continued to 
have problems with his feet in recent years.  

The veteran also contends that he injured his right thumb 
during active duty, when he hit a wall while playing 
baseball, and now suffers residuals as a result.  He said 
that the injury resulted in a popping noise and torn 
ligament.  He has testified that he never received treatment 
for the injury while on active duty, other than seeking an X-
ray, or after separation from service.  The veteran has 
further testified that his thumb has not been painful.  He 
noted that he experienced some functional loss but could not 
point to anything that he was unable to do.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records include the report of a 
January 1958 X-ray of the right thumb, providing that there 
was no significant abnormality.  The pertinent clinical 
history was that the veteran had experienced pain for two 
weeks  with partial loss of function after hitting a wall.  
The report of the veteran's June 1958 separation medical 
examination provides that his upper extremities were normal 
on clinical examination.  The report does not identify any 
pertinent defects or diagnoses.  The reports of April 1959 
and June 1959 periodic reserve medical examinations show that 
the veteran's upper extremities were normal on clinical 
evaluation.  

An April 1968 Board decision denied service connection for 
pes planus.  The Board found that there was no evidence of an 
increase in severity of the veteran's pes planus while he was 
on active duty.  Evidence of record at the time of the April 
1968 Board decision included the veteran's service medical 
records, which showed that he had third degrees pes planus 
with eversion at entrance to service, and underwent various 
and extensive treatment including Thomas heels, arch 
supports, the fitting of special shoes and boots, and limited 
duty status.  Also included were the reports of reserve 
periodic medical examinations dated in April and July 1959, 
referring to marked pes planus; and the report of a July 1967 
VA examination diagnosing flat feet, and noting that the 
veteran reported no foot problems unless he did much walking 
or walked without arch-support.  

Evidence received since the April 1968 Board decision 
includes a December 1998 statement from F.E.B., D.P.M.  Dr. 
F.E.B. states that the veteran presented himself in March 
1997 with complaints of a very painful right foot.  Physical 
and radiographic examination revealed a severe rotation of 
Astrugules (sic) on the right foot, and posterior tibial 
dysfunction.  Dr. F.E.B. concluded that with the radiographic 
and clinical examination of the veteran, along with his 
history, it was more likely than not that the rigors of 
military training caused severe dysfunction to his flat right 
foot.  

A March 1999 statement from a private neurologist, H.E.O., 
M.D., provides that he had reviewed service medical records 
furnished by the veteran, and sets forth a review of the 
veteran's inservice medical history pertinent to his right 
thumb and feet.  Current neurological examination indicated 
that the veteran had difficulty with opposition of his thumb 
to the fifth finger in the his right hand that certainly 
appeared to be due to some weakness of the Opponens Polliccis 
muscle which neurologically was due to a weakness of the 
median nerve's innervation of this muscle.  At the time of 
the veteran's inservice right thumb injury, he logically 
would have injured his right median nerve with subsequent 
weakness of the opposition of his right thumb to his fifth 
finger.  This was a fixed lesion which would not improve and 
would cause him difficulty in the future.  

The veteran also had a limp, weak leg, loss of sensation in 
the foot and symptomatic pain in the right foot.  Current 
orthopedic examination revealed right foot lack of arch, 
large callus, definite anterior tibial weakness, and 
gastrocnemius weakness.  Dr. H.E.O. stated that it was 
medically obvious that the veteran's difficulty in the 
service had caused the progressive difficulty he presently 
had.  

In a July 2001 statement, Dr. H.E.O. set forth the veteran's 
current complaints and reported symptoms.  Based on the 
veteran's reported history and the results of current 
neurological examination, Dr. H.E.O. concluded that the 
veteran apparently suffered from a neurogenic injury to his 
posterior tibial nerve with marked abnormalities of his 
forefoot and structure of his arch.  This definitely appeared 
to be due to an injury suffered in a forced march which had 
caused a neuropathy and muscular and bony damage to his right 
foot.  Dr. H.E.O. stated that the injury he observed appeared 
to be consistent with both the veteran's history and 
neurological examination.  He stated that he had no doubt 
that the injury observed was consistent with the history of 
an injury sustained in the army.  






Legal Analysis

New and Material Evidence

The April 1968 Board decision denying service connection for 
pes planus is final and is not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 7104 (West 2002).  In 
order to reopen this claim, the veteran must present or 
secure new and material evidence with respect to the claim 
which has been denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Federal Circuit has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  However, these changes are applicable only to claims 
to reopen filed on or after August 29, 2001.  The veteran's 
pending claim was filed prior to that date and these changes 
are not applicable in this case.

The Board observes that what was missing at the time of the 
April 1968 Board decision denying service connection for pes 
planus was competent medical evidence showing that the 
veteran aggravated his pre-existing pes planus while on 
active duty.  The Board finds that the veteran has since 
submitted new evidence, consisting of the medical statements 
from Drs. F.E.B. and H.E.O., that is material to his claim 
for service connection for pes planus.  

The Board observes that the private medical statements from 
Drs. H.E.O. and F.E.B. are new within the meaning of the 
cited legal authority, because they are not cumulative of 
previously considered evidence and are relevant.  The Board 
observes that these new private medical statements are 
material, because they provide a more complete picture of the 
origin and history of the veteran's claimed disability, 
within the meaning of Hodge, supra.  They suggest that the 
physical rigors of the veteran's military service aggravated 
his pre-existing pes planus, resulting in his current right 
foot disability.  When viewed with the evidence already of 
record (the veteran's service medical records showing pre-
existing bilateral pes planus and complaints and treatment 
during service), they contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
current right foot disability, and whether the veteran's 
service aggravated his pre-existing pes planus.  Moreover, 
Dr. H.E.O.'s opinions are especially relevant because they 
are based not only on the veteran's own history but on a 
review of the veteran's service medical records. 

As the Federal Circuit has clearly stated that new and 
material evidence does not have be of such weight as to 
change the outcome of the prior decision, Hodge, supra, the 
Board finds that the new medical statements from Drs. F.E.B. 
and H.E.O. are significant enough that they must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Therefore, they are new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a).  
Accordingly, the Board is required to reopen the previously 
denied claim of service connection for pes planus.  




Service Connection

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The VA's regulatory presumption of sound condition on 
entrance to service provides that every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.304.

In determining whether there is clear and unmistakable 
evidence that an injury or disease existed prior to service, 
the Board considers the history recorded at the time or 
examination together with all other material evidence, 
including medical judgments, accepted medical principles, and 
the veteran's history of clinical factors.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002);  38 
C.F.R. § 3.306(a),(b) (2003).

The Board notes that aggravation for purposes of entitlement 
to VA compensation benefits requires more than that a pre-
existing disorder become intermittently symptomatic during 
service; rather, there must be permanent advancement of the 
underlying pathology.  Temporary or intermittent flare-ups 
during service of a pre-existing disorder are not considered 
aggravation of the disorder unless the underlying condition, 
as contrasted to the symptoms, is worsened.  See Davis v. 
Principi, 276 F.3d 1341 (Fed. Cir. 2002); see also Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. Brown, 8 
Vet. App. 529, 536-7 (1996).

Based on a thorough review of the record, the Board finds 
that the evidence supports the veteran's claim for service 
connection for residuals of a right thumb injury.  The 
January 1958 radiographic report constitutes objective 
evidence that the veteran injured his right thumb while on 
active duty.  Although the in-service X-ray was negative, it 
nevertheless provides that he had experienced pain for two 
weeks with partial loss of function.  Moreover, the March 
1999 statement from Dr. H.E.O. indicates that the veteran had 
current weakness of the opponens polliccis muscle, that the 
physician related to the inservice right thumb injury.  The 
Board finds it significant that in making the positive nexus 
opinion,  Dr. H.E.O. reviewed at least some of the veteran's 
service medical records.  

The Board also finds that the evidence of record supports the 
veteran's claim for service connection for right pes planus, 
based on aggravation.  The veteran's service medical records 
show that his right pes planus clearly and unmistakably pre-
existed service, and increased in severity during service, 
thereby raising a presumption of aggravation.  U.S.C.A. § 
1153 (West 2002);  38 C.F.R. § 3.306(a),(b) (2003).
Moreover, the record contains competent post-service medical 
evidence that is consistent with such aggravation.  Dr. 
H.E.O.'s March 1999 statement provides that the veteran had 
right foot lack of arch, large callus, definite anterior 
tibial weakness, and gastrocnemius weakness.  Dr. H.E.O. 
stated that it was medically obvious that the veteran's 
difficulty in the service had caused his present progressive 
right foot difficulty.  In a July 2001 statement, Dr. H.E.O. 
concluded that the veteran apparently suffered from a 
neurogenic injury to his posterior tibial nerve with marked 
abnormalities of his forefoot and structure of his arch, that 
definitely appeared to be due to an injury suffered in a 
forced march which had caused a neuropathy and muscular and 
bony damage to his right foot.  Again, the Board finds it 
significant that in support of this opinion, Dr. H.E.O. 
reviewed at least some of the veteran's service medical 
records.  

The record shows that the veteran's pre-existing right foot 
disability increased in severity during service, as evidence 
by the numerous complaints and out-patient clinic visits for 
evaluation and treatment for the disability while on active 
duty, and there is no clear and unmistakable evidence 
rebutting the corresponding presumption of aggravation.  See 
Cotant v. Principi, 17 Vet. App. 116 (2003) (clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service, and the determination as 
to whether the record contains such evidence is subject to de 
novo review by the Court).  Accordingly, service connection 
for right pes planus is warranted.  38 U.S.C.A. § 1153 (West 
2002);  38 C.F.R. § 3.306(a),(b) (2003).


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for left pes planus is reopened; 
to this extent only, the appeal is granted.

New and material evidence having been received, the veteran's 
claim for service connection for bilateral pes planus, is 
reopened.

Service connection for right pes planus is warranted.

Service connection for the residuals of a right thumb injury 
is granted.


REMAND

Having determined that the veteran's claim of entitlement to 
service connection for left pes planus has been reopened, the 
claim must be considered de novo.  Proper adjudication of the 
claim also requires additional evidentiary development, as 
described below, regarding whether the veteran's active duty 
aggravated his pre-existing left pes planus.  38 U.S.C.A. 
§ 5103A(d). 

The Board also notes that the Federal Circuit has recently 
held invalid the provisions of 38 C.F.R. § 3.159(b)(1) which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired with the proviso that if 
the information or evidence was subsequently provided within 
the one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America (PVA), et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  Accordingly,  the veteran must be 
provided with notification which is in accord with the 
Federal Circuit's holding in the PVA case.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A.§ 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim.  
The veteran must also be notified that he 
has one year to submit evidence.  
38 U.S.C.A. § 5103(b)(1); PVA, supra.   

2.  The RO should request Dr. H.E.O. to 
clarify his or her opinion as to whether 
the veteran's service aggravated the 
veteran's pre-existing left pes planus.  
In doing so, the RO should highlight the 
fact that Dr. H.E.O.'s March 1999 and 
July 2001 opinions address the veteran's 
pre-existing right pes planus, for which 
the veteran has been granted service 
connection.  Dr. H.E.O.'s March 1999 and 
July 2001 opinions do not appear to 
address the veteran's pre-existing left 
pes planus. 

3.  If Dr. H.E.O. submits an opinion that 
the veteran's service did aggravate his 
pre-existing left pes planus, the RO 
should proceed to paragraph 5.

4.  If, and only if, Dr. H.E.O. submits 
an opinion that the veteran's service did 
not aggravate his pre-existing left pes 
planus, the RO should schedule the 
veteran for an examination by the 
appropriate specialist to determine the 
nature and severity of any disability of 
the left foot, including but not limited 
to pes planus.  The claims file must be 
made available to and reviewed by the 
examiner.  Following a review of the 
relevant evidence, to include the service 
medical records; the private medical 
statements dated in December 1998, March 
1999 and July 2001; and the results of 
any current tests that are deemed 
necessary, the examiner is asked to opine 
whether the veteran's pes planus of the 
left foot was aggravated (worsening of 
underlying condition versus temporary 
flare-up of symptoms) during service.  
The examiner is asked to provide a 
rationale for any opinion expressed.  If 
the clinician finds it impossible to 
provide the requested opinion without 
resort to speculation, he or she should 
so indicate.

5.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

6.  Then, the RO should readjudicate the 
veteran's claim for entitlement to service 
connection for left pes planus.  If the 
benefit sought on appeal remain denied, the 
veteran should be provided with an SSOC.  The 
SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time should 
be allowed for response.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



